

113 SRES 309 IS: Expressing support for improvement in the collection, processing, and consumption of recyclable materials throughout the United States.
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 309IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Carper (for himself, Mr. Boozman, Mr. Grassley, Mrs. Murray, Mr. Blumenthal, Mr. Casey, Mr. Whitehouse, Mr. Coons, and Mr. Pryor) submitted the following resolution; which was referred to the Committee on Environment and Public WorksRESOLUTIONExpressing support for improvement in the collection, processing, and consumption of recyclable materials throughout the United States.Whereas maximizing the recycling economy in the United States will create and sustain additional well-paying jobs in the United States, further stimulate the economy of the United States, save energy, and conserve valuable natural resources;Whereas recycling is an important action that people in the United States can take to be environmental stewards;Whereas municipal recycling rates in the United States steadily increased from 6.6 percent in 1970 to 28.6 percent in 2000, but since 2000, the rate of increase has slowed considerably;Whereas recycling allows the United States to recover the critical materials necessary to sustain the recycling economy and protect national security interests in the United States;Whereas recycling plays an integral role in the sustainable management of materials throughout the life-cycle of a product;Whereas 46 States have laws promoting the recycling of materials that would otherwise be incinerated or sent to a landfill;Whereas more than 10,000 communities in the United States have residential recycling and drop-off programs that collect a wide variety of recyclable materials, including paper, steel, aluminum, plastic, glass, and electronics;Whereas in addition to residential recycling, the scrap recycling industry in the United States manufactures recyclable materials collected from businesses and individuals into commodity-grade materials;Whereas those commodity-grade materials are used as feedstock to produce new basic materials and finished products in the United States and throughout the world;Whereas recycling stimulates the economy and plays an integral role in sustaining manufacturing in the United States;Whereas in 2010, the United States recycling industry collected, processed, and consumed over 130,000,000 metric tons of recyclable material, valued at $77,000,000,000;Whereas many manufacturers use recycled commodities to make products, saving energy and reducing the need for raw materials, which are generally higher-priced;Whereas the recycling industry in the United States helps balance the trade deficit and provides emerging economies with the raw materials needed to build countries and participate in the global economy;Whereas in 2010, the scrap recycling industry in the United States sold more than 44,000,000 metric tons of commodity-grade materials, valued at almost $30,000,000,000, to more than 154 countries;Whereas recycling saves energy by decreasing the amount of energy needed to manufacture the products that people build, buy, and use;Whereas using recycled materials in place of raw materials can result in energy savings of 92 percent for aluminum cans, 87 percent for mixed plastics, 63 percent for steel cans, 45 percent for recycled newspaper, and 34 percent for recycled glass; andWhereas a bipartisan Senate Recycling Caucus and a bipartisan House Recycling Caucus were established in 2006 to provide a permanent and long-term way for members of Congress to obtain in-depth knowledge about the recycling industry and to help promote the many benefits of recycling: Now, therefore, be itThat the Senate—(1)expresses support for improvement in the collection, processing, and consumption of recyclable material throughout the United States in order to create well-paying jobs, foster innovation and investment in the United States recycling infrastructure, and stimulate the economy of the United States;(2)expresses support for strengthening the manufacturing base in the United States in order to rebuild the domestic economy, which will increase the supply, demand, and consumption of recyclable and recycled materials in the United States;(3)expresses support for a competitive marketplace for recyclable materials;(4)expresses support for the trade of recyclable commodities, which is an integral part of the domestic and global economy;(5)expresses support for policies in the United States that promote recycling of materials, including paper, which is commonly recycled rather than thermally combusted or sent to a landfill;(6)expresses support for policies in the United States that recognize and promote recyclable materials as essential economic commodities, rather than wastes;(7)expresses support for policies in the United States that promote using recyclable materials as feedstock to produce new basic materials and finished products throughout the world;(8)expresses support for research and development of new technologies to more efficiently and effectively recycle materials such as automobile shredder residue and cathode ray tubes;(9)expresses support for research and development of new technologies to remove materials that are impediments to recycling, such as radioactive material, polychlorinated biphenyls, mercury-containing devices, and chlorofluorocarbons;(10)expresses support for Design for Recycling, to improve the design and manufacture of goods to ensure that, at the end of a useful life, a good can, to the maximum extent practicable, be recycled safely and economically;(11)recognizes that the scrap recycling industry in the United States is a manufacturing industry that is critical to the future of the United States;(12)expresses support for policies in the United States that establish the equitable treatment of recycled materials; and(13)expresses support for the participation of households, businesses, and governmental entities in the United States in recycling programs, where available.